DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered. Claims 1, 14, 30 are amended. Claims 2, 4-7, 12-13, 15, 17-19, 25-29, 35-38 are cancelled. Claims 1, 3, 8-11, 14, 16, 20-24, 30-34 are pending.
Claim objections 
3.	Claims 1, 14 and 30 recites “third information”, “fifth information” and “sixth information” without reciting “second information” and “fourth information”.
Appropriate correction is required.

Response to Arguments

4.	Applicant’s arguments filed on 02/03/2021with respect to claims 1, 3, 8-11, 14, 16, 20-24, 30-34 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 14, 16, 21, 23, 24, 30, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PUB: 20170245313 A1) hereinafter Kim and further in view of Chen et al. (US Pub: 20110199944 A1) hereinafter Chen 

As to claim 1 Kim teaches a method for configuring an uplink signal, comprising: (Kim [0108] [0109] base station transmits control information through a PDCCH which is referred to as downlink control information (DCI), the downlink control information includes uplink resource allocation information, downlink resource allocation information)
transmitting, by a first communication node, signaling to a second communication node, wherein the signaling is used for indicating a resource or a frequency hopping manner used by the second communication node for transmitting the uplink signal; (Kim [0109][0113] [0114] Fig. 6, base station transmits PDCCH indicating uplink resource information,  allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 

Kim does not teach wherein the signaling carries at least one of:
third information for instructing the second communication node to transmit the uplink data at a same position as a time-frequency resource position at which another second communication node transmits the sounding reference signal;
fifth information for instructing the second communication node to transmit the sounding
reference signal; or
sixth information for indicating whether the second communication node transmits the uplink data on a time domain symbol where the sounding reference signal is located.
Chen teaches fifth information for instructing the second communication node to transmit the sounding reference signal; (Chen [0107] [0108] an UL DCI message for triggering an aperiodic SRS transmission, the SRS transmission subframe may be the same as that of the corresponding PUSCH subframe for which the UL DCI message  schedules transmissions)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim because Chen teaches that configuring the transmission of aperiodic SRS by eNB would allow to have a large bandwidth, up to be the same as the cell-specific SRS bandwidth. (Chen [0141])


As to claim 3 the combination of Kim and Chen specifically Kim teaches wherein the frequency hopping manner for transmitting the uplink signal comprises at least one of: using a same transmission mode (Kim [0444] scheduling assignment may be performed and data resources may be allocated using the dynamic control signal e.g., a PDCCH, an EPDCCH, or a MAC CE- transmission mode of an eNB)
and occupying different frequency domain resources on a group of time domain resources; (Kim [0113] Fig. 6, control area and data area uses different frequency domain resources  on two time slots)
occupying a same frequency domain resource and using different transmission modes on the group of time domain resources; 
intra-slot frequency hopping 
or symbol-based hopping; 
or inter-slot hopping or slot-based hopping. 
Regarding claims 16 there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Kim discloses a Base station [1495] Fig. 67,  including a processor, RF unit and memory  coupled to the processor and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 16. As a result, claim 16 is rejected under section 35 U.S.C. 103 as obvious over Chen in view of Kim for the same reasons as in claim 3. 

As to claim 8 the combination of Kim and Chen specifically Kim teaches herein the first information comprises at least one of:
(Kim [0101] [0158] 0160] equation 3,   the configuration information as a kind of downlink control information is transmitted through a physical downlink control channel PDCCH similarly to other scheduling information, the combinatorial index (r) for indicating resource allocation correspond to a start RBG index (s_0) and a final RBG index (s_1-1) of a resource block set 1 and a start RBG index (s_2) and a final RBG index (s_3-1) of a resource block set 2) 
As to claim 10 the combination of Kim and Chen  specifically Kim teaches wherein the transmitting, by the first communication node, the signaling to the second communication node, wherein the signaling is used for indicating the resource or the frequency hopping manner used by the second communication node for transmitting the uplink signal, comprising: (Kim [0109][0113] [0114] Fig. 6, base station transmits PDCCH indicating uplink resource information,  allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 
transmitting, by the first communication node, third signaling to the second communication node, wherein the third signaling is used for indicating to the second communication node a time-frequency position of an idle resource or a time-frequency resource mapping region reserved for the uplink data; (Kim [0089] [0204] Fig. 8, UE receive a PDCCH signal, PUCCH formats are mapped to a PUCCH region of an uplink physical resource block, NRBUL represents the number of resource blocks in the uplink and 0, 1, . . . , NRBUL-1 mean numbers of physical resource blocks, the PUCCH is mapped to both edges of an uplink frequency block/reserved RBs,, PUCCH format 2/2a/2b is mapped to a PUCCH region expressed as m=0, 1 and this is expressed in such a manner that PUCCH format 2/2a/2b is mapped to resource blocks positioned at a band edge)
 and transmitting, first communication node, fourth signaling to the second communication node, wherein the fourth signaling is used for instructing the second communication node to transmit the uplink data at the time-frequency position of the idle resource or transmit the uplink data in the time-frequency resource mapping region reserved for the uplink data (Kim [0113] Fig. 6, Uplink subframe may be divided into the control region and data region in a frequency domain;  a physical uplink  control channel (PUCCH) transporting uplink  control information is allocated to the control region, a physical uplink  shared channel (PUSCH) transporting user data is allocated to the data region)

Regarding claim 21, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 10. Examiner submits that Kim discloses a Base station [1495] Fig. 67,  including a processor, RF unit and memory  coupled to the processor and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 21. As a result, claim 21 is 

As to claim 14  Kim teaches  a method for determining an uplink signal, comprising: receiving, by a second communication node, signaling transmitted by a first communication node, wherein the signaling is used for indicating a resource or a frequency hopping manner used by the second communication node for transmitting the uplink signal; Kim [0109][0113] [0114] Fig. 6, base station transmits PDCCH indicating uplink resource information,  allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 
or predefining, by the second communication node and the second communication node, the resource or the frequency hopping manner used by the second communication node for transmitting the uplink signal; and
transmitting, by the second communication node, the uplink signal by using the resource or the frequency hopping manner for transmitting the uplink signal. (Kim [0130][0134][0170] Fig. 7, Table 2, Equation 1, Frequency hopping flag--It consists of 1 bit. This field may be used to allocate a most significant bit (MSB) of corresponding resource allocation to a multi-cluster; resource allocation information is obtained from concatenation of a frequency hopping field and a resource block allocation and hopping resource allocation field; UE performs PUSCH frequency hopping using any one of two available PUSCH frequency hopping types on the basis of hopping information within uplink scheduling grant)
Kim does not teach wherein the signaling carries at least one of:
third information for instructing the second communication node to transmit the uplink data at a same position as a time-frequency resource position at which another second communication node transmits the sounding reference signal:
fifth information for instructing the second communication node to transmit the sounding
reference signal; or
sixth information for indicating whether the second communication node transmits the uplink data on a time domain symbol where the sounding reference signal is located.
Chen teaches fifth information for instructing the second communication node to transmit the sounding reference signal; (Chen [0107] [0108] an UL DCI message for triggering an aperiodic SRS transmission, the SRS transmission subframe may be the same as that of the corresponding PUSCH subframe for which the UL DCI message  schedules transmissions)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim because Chen teaches that configuring the transmission of aperiodic SRS by eNB would allow to have a large bandwidth, up to be the same as the cell-specific SRS bandwidth. (Chen [0141])



As to claim 24 the combination of Kim and Chen specifically Kim teaches an apparatus for configuring an uplink signal, which is applied to a first communication node, comprising:
at least one processor: and a memory communicably connected with the at least one processor and configured for storing computer-executable instructions executable by the at least one processor: wherein the computer-executable instructions when executed by the at least one processor causes the at least one processor to perform the method of claim 1. (Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal)

As to claim 30. Kim teaches apparatus for determining an uplink signal, which is applied to a second communication node, a processor and a storage; wherein the storage stores a processor-executable program executed by the processor, and the program comprises: (Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal)
a determining module, which is configured to receive signaling transmitted by a first communication node, (Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal)
wherein the signaling is used for indicating a resource or a frequency hopping manner used by the second communication node for transmitting the uplink signal; (Kim [0109][0113] [0114] Fig. 6, base station transmits PDCCH indicating uplink resource information,  allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 

wherein the determining module is further configured to (Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal)
 predefine the resource or the frequency hopping manner used by the second communication node for transmitting the uplink signal with the first communication node; (Kim [0109][0113] [0114] Fig. 6,   base station transmits control information through a PDCCH which is referred to as downlink control information (DCI), that  includes uplink resource allocation information base station allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 
and a transmission module, which is configured to transmit the uplink signal by using the resource or the frequency hopping manner for transmitting the uplink signal. (Kim [0109][0113] [0114] Fig. 6, base station transmits PDCCH indicating uplink resource information,  allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 
Kim does not teach wherein the signaling carries at least one of:
third information for instructing the second communication node to transmit the uplink data at a same position as a time-frequency resource position at which another second communication node transmits the sounding reference signal;
fifth information for instructing the second communication node to transmit the sounding
reference signal; or
sixth information for indicating whether the second communication node transmits the uplink data on a time domain symbol where the sounding reference signal is located.
Chen teaches fifth information for instructing the second communication node to transmit the sounding reference signal; (Chen [0107] [0108] an UL DCI message for triggering an aperiodic SRS transmission, the SRS transmission subframe may be the same as that of the corresponding PUSCH subframe for which the UL DCI message  schedules transmissions)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim because Chen teaches that configuring the transmission of aperiodic SRS by eNB would allow to have a large bandwidth, up to be the same as the cell-specific SRS bandwidth. (Chen [0141])

As to claim 32 the combination of Kim and Chen specifically Kim teaches wherein the determining module is configured to(Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal) receive third signaling, wherein the third signaling is used for indicating to the second communication node a time-frequency position of an idle resource or a time-frequency resource mapping region reserved for uplink data; (Kim [0089] [0204] Fig. 8, UE receive a PDCCH signal, PUCCH formats are mapped to a PUCCH region of an uplink physical resource block, NRBUL represents the number of resource blocks in the uplink and 0, 1, . . . , NRBUL-1 mean numbers of physical resource blocks, the PUCCH is mapped to both edges of an uplink frequency block/reserved RBs,, PUCCH format 2/2a/2b is mapped to a PUCCH region expressed as m=0, 1 and this is expressed in such a manner that PUCCH format 2/2a/2b is mapped to resource blocks positioned at a band edge)
And wherein the determining module is further configured to (Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal) receive fourth signaling, wherein the fourth signaling is used for instructing the second communication node to transmit the uplink data at the time-frequency position of the idle resource or transmit the uplink data in the time-frequency resource mapping region reserved for the uplink data. (Kim [0113] Fig. 6, Uplink subframe may be divided into the control region and data region in a frequency domain;  a physical uplink  control channel (PUCCH) transporting uplink  control information is allocated to the control region, a physical uplink  shared channel (PUSCH) transporting user data is allocated to the data region)

Claims 9, 20, 23, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Chen and further in view of Seo et al. (US Pub 20150139006 A1) hereinafter Seo

As to claim 9 the combination of Kim and Chen specifically Kim teaches wherein the transmitting, by the first communication node, the signaling to the second communication node, wherein the signaling is used for indicating the resource or the frequency hopping manner used by the second communication node for transmitting the uplink signal, comprising : (Kim [0109][0113] [0114] Fig. 6,   base station transmits control information through a PDCCH which is referred to as downlink control information (DCI), that  includes uplink resource allocation information base station allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 
transmitting, by the first communication node, first signaling to the second communication node, (Kim  [0108] [0109] base station transmits control information through a PDCCH which is referred to as downlink control information (DCI), the downlink control information includes uplink resource allocation information, downlink resource allocation information)
and
(Kim [0110][0163][0164] when a 1-bit frequency hopping (FH) field in a corresponding PDCCH/EPDCCH carrying the DCI format 0/instructs,  is set to 1 and an uplink resource block assignment is type 0, the UE performs PUSCH frequency hopping; UE performing PUSCH frequency hopping determines a PUSCH resource allocation (RA) for a first slot (S1) of a subframe from a resource allocation field with the latest PDCCH/EPDCCH carrying the DCI format 0 for the same transport block)
wherein the time-frequency resource position comprises at least one of: the starting physical resource block allocation position or the time-frequency position. (Kim [0152] a resource allocation field within a scheduling grant includes a resource indication value (RIV) corresponding to a length of a start resource block (RB_START) and contiguously allocated resource blocks) 
Kim does not teach wherein the first signaling is used for indicating to the second communication node a starting physical resource block allocation position or a time-frequency position at which another second communication node transmits the sounding reference signal
Seo teaches wherein the first signaling is used for indicating to the second communication node a starting physical resource block allocation position or a time-frequency position at which another second communication node transmits the (Seo [0069] [0070] cell-specific SRS parameter (a cell-specific SRS configuration) and the UE-specific SRS parameter (a UE-specific SRS configuration) are transmitted to a UE through higher layer  (e.g., RRC) signaling; and SRSs of multiple UEs which are transmitted through the same SC-FDMA symbol)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seo with the teaching of Kim and Chen because Seo teaches transmitting a sounding reference signal (SRS) would the BS to measure UL channel quality at frequencies for different networks.(Seo [0060])

Regarding claim 20, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 9. Examiner submits that Kim discloses a Base station [1495] Fig. 67,  including a processor, RF unit and memory  coupled to the processor and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 20. As a result, claim 20 is rejected under section 35 U.S.C. 103 as obvious over Seo in view of Kim and Chen for the same reasons as in claim 9. 

As to claim 31 the combination of Kim and Chen teaches wherein the determining module is configured to receive first signaling, (Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal)
(Kim [01496] Fig. 67,  a terminal   including a processor, a  memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal)
receive second signaling, wherein the second signaling is used for instructing the second communication node to transmit uplink data at a same position as a time-frequency resource position used by the another second communication node for transmitting the sounding reference signal, (Kim [0110][0163][0164] when a 1-bit frequency hopping (FH) field in a corresponding PDCCH/EPDCCH carrying the DCI format 0/instructs,  is set to 1 and an uplink resource block assignment is type 0, the UE performs PUSCH frequency hopping; UE performing PUSCH frequency hopping determines a PUSCH resource allocation (RA) for a first slot (S1) of a subframe from a resource allocation field with the latest PDCCH/EPDCCH carrying the DCI format 0 for the same transport block)
 wherein the time-frequency resource position comprises at least one of: the starting physical resource block allocation position or the time-frequency position (Kim [0152] a resource allocation field within a scheduling grant includes a resource indication value (RIV) corresponding to a length of a start resource block (RB_START) and contiguously allocated resource blocks) 
Kim does not teach teaches that wherein the first signaling is used for indicating to the second communication node a starting physical resource block allocation position or a time-frequency position at which another second communication node transmits a sounding reference signal
(Seo [0069] [0070] cell-specific SRS parameter (a cell-specific SRS configuration) and the UE-specific SRS parameter (a UE-specific SRS configuration) are transmitted to a UE through higher layer  (e.g., RRC) signaling; and SRSs of multiple UEs which are transmitted through the same SC-FDMA symbol)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seo with the teaching of Kim and Chen because Seo teaches transmitting a sounding reference signal (SRS) would the BS to measure UL channel quality at frequencies for different networks.(Seo [0060])
As to claim 23 the combination of Kim, Chen and Seo specifically Kim teaches claim 20, wherein the signaling, the first signaling, the second signaling, the third signaling, the fourth signaling, the fifth signaling, and the sixth signaling each comprise at least one of: radio resource control (RRC) signaling, medium access control element (MAC CE) signaling, or physical downlink control signaling. (Kim [0109][0113] [0114] Fig. 6,   base station transmits control information through a PDCCH which is referred to as downlink control information (DCI), that  includes uplink resource allocation information base station allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 
Regarding claim 34 there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 23. Examiner submits that Kim discloses a terminal [1496] Fig. 67,  including a processor, RF unit and memory  coupled to the processor and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 34. As a result, claim 34 is rejected under section 35 U.S.C. 102(a)(2) as obvious over Seo  in view of Kim and Chen  for the same reasons as in claim 23. 

Claims 11, 22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Chen and further in view of Heo et al. (US Pub 20130242911 A1) hereinafter Heo

As to claim 11 the combination of Kim and Chen specifically Kim teaches  wherein the transmitting, by the first communication node, the signaling to the second communication node, wherein the signaling is used for indicating the resource or the frequency hopping manner used by the second communication node for transmitting the uplink signal, comprising: Kim [0109][0113] [0114] Fig. 6, base station transmits PDCCH indicating uplink resource information,  allocates a resource block (RB) pair in the subframe to the PUCCH for one terminal, RBs included in the RB pair occupy different subcarriers in two slots, respectively, the RB pair allocated to the PUCCH frequency-hops in a slot boundary) 
Kim does not teach when the first communication node transmits fifth signaling and sixth signaling to the second communication node, allowing the second communication 
Heo teaches when the first communication node transmits fifth signaling and sixth signaling to the second communication node, allowing the second communication node to transmit the uplink data at a time-frequency resource position of the sounding reference signal, (Heo [0051][0052] Fig. 8, a UE transmit SRS based on trigger type 0 and trigger type 1 where trigger type 0 relates to higher layer signaling/RRC and trigger type 1 relates to physical layer signaling (e.g. uplink (UL) grant or downlink (DL) grant based on cell specific SRS subframe configuration/time-frequency resources)
wherein the fifth signaling is used for indicating to the second communication node a starting physical resource block allocation position or a time-frequency position for transmitting the sounding reference signal, (Heo [0051] [0052 when performing a UE sounding procedure, a UE will transmit SRS based on trigger type 0 and trigger type 1 where trigger type 0 relates to higher layer signaling/RRC, UL grant and DL grant means the physical layer signaling for PUSCH , cell-specific SRS subframe configuration such as srs-subframeConfig=9/10/11/12 where there is only one SRS subframe per radio frame/time frequency resource)
and the sixth signaling is used for instructing the second communication node not to trigger the sounding reference signal, wherein the time-frequency resource position comprises at least one of: the starting physical resource block allocation position or the time-frequency position. (Heo [0052] [0055][0057] Fig. 8, Fig. 9A, based on higher layer signaling, SRS is dropped whenever SRS and PUCCH are transmitted in the different serving cells in the same subframe; SRS is dropped when SRS only is transmitted in a serving cell and PUSCH is transmitted in other serving cell in the same subframe)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Heo with the teaching of Kim and Chen because Heo teaches that dropping SRS transmission would allow to reduce transmit power of the UE. (Heo [0023])

Regarding claim 22, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 11. Examiner submits that Kim discloses a Base station [1495] Fig. 67,  including a processor, RF unit and memory  coupled to the processor and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claim 22. As a result, claim 22 is rejected under section 35 U.S.C. 103 as obvious over Heo in view of Kim and Chen for the same reasons as in claim 11. 

As to claim 33 the combination of Kim and Chen specifically Kim teaches wherein the determining module is configured to (Kim [01496] Fig. 67, a terminal   including a processor, a memory 6722 is connected to the processor 6721 and stores various types of information for driving the processor 6721, the RF unit 6723 is connected to the processor  6721 and transmits and/or receives a radio signal): 
Kim does not teach when receiving fifth signaling and sixth signaling, allow the second communication node to transmit uplink data at a time-frequency resource 
Heo teaches when receiving fifth signaling and sixth signaling, allow the second communication node to transmit uplink data at a time-frequency resource position of a sounding reference signal, (Heo [0051][0052] Fig. 8, a UE transmit SRS based on trigger type 0 and trigger type 1 where trigger type 0 relates to higher layer signaling/RRC and trigger type 1 relates to physical layer signaling (e.g. uplink (UL) grant or downlink (DL) grant based on cell specific SRS subframe configuration/time-frequency resources)
wherein the fifth signaling is used for indicating to the second communication node a starting physical resource block allocation position or a time-frequency position for transmitting the sounding reference signal (Heo [0051] [0052 when performing a UE sounding procedure, a UE will transmit SRS based on trigger type 0 and trigger type 1 where trigger type 0 relates to higher layer signaling/RRC, UL grant and DL grant means the physical layer signaling for PUSCH , cell-specific SRS subframe configuration such as srs-subframeConfig=9/10/11/12 where there is only one SRS subframe per radio frame/time frequency resource)
(Heo [0052] [0055][0057] Fig. 8, Fig. 9A, based on higher layer signaling, SRS is dropped whenever SRS and PUCCH are transmitted in the different serving cells in the same subframe; SRS is dropped when SRS only is transmitted in a serving cell and PUSCH is transmitted in other serving cell in the same subframe)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Heo with the teaching of Kim and Chen because Heo teaches that dropping SRS transmission would allow to reduce transmit power of the UE. (Heo [0023])

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413